Exhibit 10ce

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

October 12, 2011

 

 

C. R. BARD, INC.

 

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA,

as Documentation Agents

$600,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

     1   

DEFINITIONS

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     14   

SECTION 1.03. Terms Generally

     15   

SECTION 1.04. Accounting Terms; GAAP

     15   

ARTICLE II

     15   

THE CREDITS

     15   

SECTION 2.01. The Commitments

     15   

SECTION 2.02. Loans and Borrowings

     16   

SECTION 2.03. Requests for Revolving Borrowings

     16   

SECTION 2.04. Funding of Borrowings

     17   

SECTION 2.05. Interest Elections

     18   

SECTION 2.06. Termination, Reduction and Increase of the Commitments

     19   

SECTION 2.07. Repayment of Loans; Evidence of Debt

     22   

SECTION 2.08. Prepayment of Loans

     23   

SECTION 2.09. Fees

     24   

SECTION 2.10. Interest

     25   

SECTION 2.11. Alternate Rate of Interest

     26   

SECTION 2.12. Increased Costs

     26   

SECTION 2.13. Break Funding Payments

     28   

SECTION 2.14. Taxes

     28   

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set offs

     30   

SECTION 2.16. Mitigation Obligations; Replacement of Lenders

     32   

SECTION 2.17. Swingline Loans

     33   

SECTION 2.18. Letters of Credit

     35   

SECTION 2.19. Defaulting Lenders

     41   

ARTICLE III

     43   

REPRESENTATIONS AND WARRANTIES

     43   

SECTION 3.01. Organization; Powers

     43   

SECTION 3.02. Authorization; Enforceability

     43   

SECTION 3.03. Governmental Approvals; No Conflicts

     43   

SECTION 3.04. Financial Condition; No Material Adverse Change

     44   

SECTION 3.05. Properties

     44   

SECTION 3.06. Litigation, Environmental and Intellectual Property Matters

     44   

 

- i -



--------------------------------------------------------------------------------

     Page  

SECTION 3.07. Compliance with Laws and Agreements

     45   

SECTION 3.08. Investment Company Status

     45   

SECTION 3.09. Taxes

     45   

SECTION 3.10. ERISA

     45   

SECTION 3.11. Disclosure

     46   

SECTION 3.12. Use of Credit

     46   

ARTICLE IV

     46   

CONDITIONS

     46   

SECTION 4.01. Effective Date

     46   

SECTION 4.02. Each Credit Event

     47   

ARTICLE V

     48   

AFFIRMATIVE COVENANTS

     48   

SECTION 5.01. Financial Statements and Other Information

     48   

SECTION 5.02. Notices of Material Events

     49   

SECTION 5.03. Existence; Conduct of Business

     49   

SECTION 5.04. Payment of Obligations

     50   

SECTION 5.05. Maintenance of Properties; Insurance

     50   

SECTION 5.06. Books and Records; Inspection Rights

     50   

SECTION 5.07. Compliance with Laws

     50   

SECTION 5.08. Use of Proceeds and Letters of Credit

     50   

ARTICLE VI

     51   

NEGATIVE COVENANTS

     51   

SECTION 6.01. Liens

     51   

SECTION 6.02. Fundamental Changes

     51   

SECTION 6.03. Transactions with Affiliates

     52   

SECTION 6.04. Consolidated Debt to Capital Ratio

     52   

 

- ii -



--------------------------------------------------------------------------------

     Page  

ARTICLE VII

     52   

EVENTS OF DEFAULT

     52   

ARTICLE VIII

     54   

THE ADMINISTRATIVE AGENT

     54   

ARTICLE IX

     54   

MISCELLANEOUS

     56   

SECTION 9.01. Notices

     56   

SECTION 9.02. Waivers; Amendments

     57   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     58   

SECTION 9.04. Successors and Assigns

     60   

SECTION 9.05. Survival

     63   

SECTION 9.06. Counterparts; Integration; Effectiveness

     63   

SECTION 9.07. Severability

     63   

SECTION 9.08. Right of Setoff

     63   

SECTION 9.09. Governing Law; Jurisdiction; Etc

     64   

SECTION 9.10. WAIVER OF JURY TRIAL

     64   

SECTION 9.11. Headings

     65   

SECTION 9.12. Confidentiality

     65   

SECTION 9.13. USA PATRIOT Act

     65   

SECTION 9.14. No Advisory or Fiduciary Responsibility

     65   

SECTION 9.15 Payments Set Aside

     66   

 

SCHEDULE 1.01

 

-  Commitments

  

SCHEDULE 3.06(a)

 

-  Litigation

  

SCHEDULE 3.06(b)

 

-  Environmental Matters

  

SCHEDULE 3.06(c)

 

-  Intellectual Property Matters

  

 

EXHIBIT A

 

Form of Assignment and Assumption

  

EXHIBIT B-1

 

Form of Opinion of Special New Jersey Counsel to the Borrower

  

EXHIBIT B-2

 

Form of Opinion of Special New York Counsel to the Borrower

  

EXHIBIT C

 

Form of Opinion of Special New York Counsel to JPMCB

  

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 12, 2011, between C. R. BARD, INC., the
LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms

As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and any successors thereto pursuant to Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s office and, as
appropriate, account or accounts, as designated from time to time by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the LIBO Rate for the offering of
Dollar deposits for a one month Interest Period commencing on such day
plus 1.00%. For purposes of clause (c) of this definition, such LIBO Rate for
any day shall be determined by the Administrative Agent based upon rate
appearing on Reuters LIBOR01 Page and otherwise in accordance with the
definition of “LIBO Rate”, except that (i) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (ii) if a given day is not a
Business Day, such rate for such day shall be the rate determined by the
Administrative Agent pursuant to the preceding clause (i) for the most recent
Business Day preceding such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate, as the case may
be.

“Applicable Interest Rate” has the meaning assigned to such term in
Section 2.12(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 2 -

a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, respectively, based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt; provided that, with respect to any Extended Commitment, such
applicable rates shall be as agreed to by the Borrower and the applicable
Lenders pursuant to the applicable Extension Offer:

 

Index Debt

Ratings

S&P/Moody’s

   ABR
Spread   Eurodollar
Spread   Facility
Fee Rate

Category 1

>A+/A1

   0%   0.575%   0.05%

Category 2

A/A2

   0%   0.67%   0.08%

Category 3

A-/A3

   0%   0.775%   0.10%

Category 4

BBB+/Baa1

   0%   0.875%   0.125%

Category 5

BBB/Baa2

   0%   0.975%   0.15%

Category 6

BBB-/Baa3 or lower

   0.05%   1.05%   0.20%

For purposes of the foregoing, (i) if either Moody’s or S&P (but not both) shall
not have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Applicable Rate shall be based upon the remaining rating; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 3 -

definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment and except in circumstances where clause (i) of the first sentence of
this paragraph applies, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Assuming Lender” has the meaning assigned to such term in Section 2.06(c).

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.18(c).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Basel III” has the meaning assigned to such term in the definition of “Change
in Law” in this Section.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means C. R. Bard, Inc., a New Jersey corporation.

“Borrower’s 2010 Annual Report” means the Borrower’s annual report on Form 10-K
for 2010, as filed with the SEC pursuant to the Securities Exchange Act.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 4 -

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing (or any notice by the
Borrower with respect thereto), that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any operating lease that is required at any time to be
characterized as a Capital Lease Obligation as a result of a change in GAAP
following the date hereof shall not be treated as a Capital Lease Obligation for
purposes hereof.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Bank or the Swingline Lender (as applicable) and the Lenders, as collateral for
L/C Exposure, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the relevant Issuing Bank or
the Swingline Lender, as applicable, benefitting from such collateral agrees in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the relevant Issuing Bank or Swingline Lender (as
applicable) (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) the compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.12(c), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after such date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder issued in connection therewith (all
such requests, rules, guidelines and directives under this clause (i) being
referred to as “DFA”) and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (all such requests, rules, guidelines and
directives under this clause (ii) being referred to as “Basel III”) shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and/or
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 5 -

time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Commitment as of the Effective Date is set forth on
Schedule 1.01, or in the Assignment and Assumption or other agreement pursuant
to which such Lender shall have assumed its Commitment, as applicable. As of the
Effective Date, the aggregate amount of the Commitments is $600,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.06(c).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(c).

“Commitment Termination Date” means October 12, 2016 (or, if such day is not a
Business Day, the immediately preceding Business Day) (or, in the case of any
Extended Commitments, the date specified in the applicable Extension Offer).

“Consolidated Debt” means, at any date, the Indebtedness of the Borrower and its
Subsidiaries, to the extent the same should be set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries (excluding items which appear
solely in the footnotes thereto) in accordance with GAAP.

“Consolidated Debt to Capital Ratio” means, at any time, the ratio of
Consolidated Debt to Total Capital at such time.

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP) at such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Alternate Base Rate plus
(ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit fees, a rate equal to the
Applicable Rate plus 2.00% per annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, an Issuing Bank,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 6 -

to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided, however, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification, or (d) has become the subject of a Bankruptcy
Event.

“Derivatives Obligations” means, for any Person, all obligations of such Person
in respect of any rate swap transaction, basis swap, forward rate transaction,
forward purchase, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or other similar transaction (including any option with respect to any of the
foregoing transactions) or any combination of the foregoing transactions. For
purposes of determining the amount of any Derivatives Obligation, the payment
obligations of the Borrower or any Subsidiary in respect of such Derivatives
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such obligation were terminated at such time.

“DFA” has the meaning assigned to such term in the definition of “Change in Law”
in this Section.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06(a), the environmental matters disclosed in Schedule 3.06(b) and
the intellectual property matters disclosed in Schedule 3.06(c).

“Dollars” or “$” refers to the lawful currency of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
shall not be later than October 31, 2011.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to the
effect of the environment on human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 7 -

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means, at any date, any Subsidiary which has both total
assets as at the end of the most recently completed fiscal year for which
financial statements have been furnished pursuant to Section 5.01 and revenues
for such fiscal year of less than 5% of the consolidated assets and consolidated
revenues, respectively, of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) as of the end
of, or for, such fiscal year.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Bank, (a) income or franchise Taxes imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which the Borrower is
organized or has its principal place of business, (c) in the case of any Lender
or any Issuing Bank (other than an assignee pursuant to a request by the
Borrower under Section 2.16(b)), any U.S. Federal withholding Tax that (i) is in
effect and would apply to amounts payable to such Lender or such Issuing Bank at
the time such Lender or such Issuing Bank becomes a party to this Agreement or
(ii) is attributable to such Lender’s or such Issuing Bank’s failure or
inability (other than as a result of a Change in Law after the date such Lender
or such Issuing Bank becomes a party to this Agreement) to comply with
Section 2.14(f) and (d) any Taxes imposed under FATCA.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 8 -

“Existing Credit Agreement” means the First Amended and Restated Credit
Agreement dated as of June 28, 2007 between the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Extended Commitment” has the meaning assigned to such term in Section 2.06(d).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.06(d).

“Extension” has the meaning assigned to such term in Section 2.06(d).

“Extension Offer” has the meaning assigned to such term in Section 2.06(d).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amended or successor provisions that are substantially
similar, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 9 -

which such guarantor may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.06(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (d) all Capital
Lease Obligations of such Person, (e) all non-contingent obligations (and, for
purposes of Section 6.01 and the definitions of “Material Indebtedness” and
“Material Financial Obligations”, all contingent obligations) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (f) all Indebtedness secured by a Lien on any
asset of such Person, whether or not such Indebtedness is otherwise an
obligation of such Person and (g) all Guarantees by such Person of Indebtedness
of others. Notwithstanding the foregoing, for the purposes of this Agreement,
Indebtedness shall not include up to $100,000,000 aggregate amount of borrowings
that are offset by deposits maintained by the Borrower or one of its
Subsidiaries with the lender in respect of such borrowings or one of such
lender’s Subsidiaries.

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any other Loan Document and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, for any Eurodollar Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 10 -

next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Issuing Bank” means (a) JPMCB and (b) each other Lender selected from time to
time by the Borrower to be an Issuing Bank hereunder (provided that such Lender
shall be reasonably acceptable to the Administrative Agent and has agreed to be
an Issuing Bank hereunder in a writing satisfactory to the Administrative Agent,
executed by such Lender, the Borrower and the Administrative Agent), each in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to any Letter of Credit issued by such Affiliate.

“Joint Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners
listed on the cover page of this Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Advance” means, as to any Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Documents” means, as to any Letter of Credit, each L/C Application and any
other document, agreement and instrument entered into by the relevant Issuing
Bank and the Borrower in favor of such Issuing Bank and relating to such Letter
of Credit.

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Unreimbursed Amounts, including L/C Borrowings, in respect of such
Letters of Credit at such time. The L/C Exposure of any Lender at any time shall
be its Applicable Percentage of the total L/C Exposure at such time.

“L/C Sublimit” means, at any time, the lesser of (a) $100,000,000 and (b) the
total Commitments.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a lender party hereto pursuant an Assignment and Assumption or
any other agreement entered into hereunder by such Person pursuant to which such
Person becomes a Lender, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 11 -

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate (but not less than zero) appearing on Reuters Page LIBOR01 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative
Agent, with written notice to the Borrower, from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for the
offering of Dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the LIBO Rate for such Interest Period shall be the rate (but not less than
zero) at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.07(f) and the L/C Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations in respect of principal, interest or fees under this Agreement or
(c) the rights of or benefits available, taken as a whole, to the Lenders under
this Agreement.

“Material Financial Obligations” means a principal or face amount of
Indebtedness and/or payment obligations in respect of Derivatives Obligations of
the Borrower and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $100,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of the Borrower and/or one or more of its Subsidiaries, arising in one
or more related or unrelated transactions, exceeding an aggregate principal
amount of $100,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 12 -

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.18(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of the Borrower to the Administrative Agent, the Lenders, the
Swingline Lender and/or the Issuing Banks arising under this Agreement and the
other Loan Documents (including all reimbursement obligations in respect of
Letters of Credit and all obligations in respect of Extended Commitments), in
each case whether fixed, contingent, now existing or hereafter arising, created,
assumed, incurred or acquired, and whether before or after the occurrence of any
Event of Default under clause (h) or (i) of Article VII and including any
obligation or liability in respect of any breach of any representation or
warranty and all post-petition interest and funding losses, whether or not
allowed as a claim in any proceeding arising in connection with such an event.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or any other Loan Document from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law, rule or regulation for taxes that are not yet due or
are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, rule or regulation, arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws, rules or regulations;

(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law, rule or regulation or arising in the ordinary
course of business that do

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 13 -

not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Revolving Borrowing” means a borrowing of a Revolving Loan.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
(b) such Lenders’ L/C Exposure and (c) such Lender’s Swingline Exposure at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Securities Exchange Act” means Securities Exchange Act of 1934, as amended.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 14 -

Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

“Successor Corporation” has the meaning assigned to such term in Section 6.02.

“Swingline Borrowing” means a borrowing of a Swingline Loan.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.17.

“Swingline Sublimit” means $25,000,000.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Capital” means, at any date, the sum of (a) Consolidated Debt plus
(b) the Consolidated Net Worth at such date.

“tranche” has the meaning assigned to such term in Section 2.06(d).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance, amendment or extension of Letters of
Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.18(d)(i).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 15 -

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”), by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”), by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03. Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith in a manner satisfactory to the Borrower and the Required Lenders.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments

Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result, after
giving effect thereto and the use of proceeds thereof, in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (ii) the total
Revolving Credit Exposures of all Lenders exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 16 -

SECTION 2.02. Loans and Borrowings

(a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans of the same Type made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.11, each Revolving Borrowing shall be
constituted entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any U.S. or foreign
branch or Affiliate of such Lender to make such Loan (and such Lender shall, to
the extent of Revolving Loans made to, and participations in Letters of Credit
issued for the account of, the Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Revolving Loans and participations to such
Affiliate in compliance with the provisions of Section 9.04); provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and
(ii) unless the Borrower requests that an Affiliate (or foreign branch or
office) of a Lender shall make a Loan, a Lender may not recover any amounts
under Section 2.12 or 2.14 incurred solely as a result of an Affiliate (or
foreign branch or office) of such Lender, rather than such Lender, making a
Loan, if such Loan could have been made in a manner that would have avoided such
amounts under Section 2.12 or 2.14.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Revolving Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000. Each ABR Borrowing shall be in an aggregate amount equal
to $5,000,000 or a larger multiple of $1,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that (i) is equal to the entire unused
balance of the total Commitments or (ii) is required to finance the repayment of
a Swingline Loan as contemplated by Section 2.17(c) or the reimbursement of a
drawing under a Letter of Credit as contemplated by Section 2.18(d). Borrowings
of more than one Class and Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen Eurodollar
Revolving Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Revolving Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date.

SECTION 2.03. Requests for Revolving Borrowings

(a) Notice by the Borrower. To request a Revolving Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone:

(i) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing;

(ii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 17 -

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
in respect of any requested Revolving Borrowing shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request for a Borrowing in accordance with this Section,
the Administrative Agent shall advise each of the Lenders under the applicable
Commitments of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Revolving Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing . If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
the requested Borrowing shall be made instead as an ABR Borrowing.

SECTION 2.04. Funding of Borrowings

(a) Funding by the Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon (or, in the case of an ABR Borrowing, 2:00 p.m.), New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.17. The Administrative Agent will make
such Loans available to the Borrower by promptly remitting by wire transfer such
funds so received, or crediting of such funds to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower, in like
funds in accordance with the instructions provided in the applicable Borrowing
Request; provided that ABR Borrowings made to finance the reimbursement of an
L/C Borrowing as provided in Section 2.18(d) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 18 -

Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Administrative Agent shall promptly return to the Borrower any
amount (including interest) so paid by the Borrower to the Administrative Agent
pursuant to the immediately preceding sentence, together with any interest on
the amount so paid by such Lender for any day not covered by the Borrower’s
payment.

SECTION 2.05. Interest Elections

(a) Elections by the Borrower. The Loans constituting each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of Eurodollar
Revolving Borrowing, may elect the Interest Period therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or fax to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 19 -

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Revolving Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Revolving Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (A) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (B) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.

SECTION 2.06. Termination, Reduction and Increase of the Commitments

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $2,000,000 or a multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.08, the total Revolving Credit
Exposure would exceed the total Commitments. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this paragraph at least one Business Day prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this paragraph shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent; provided that the reduction of the Commitments shall not
preclude a subsequent increase thereof in accordance with Section 2.06(c). Each
reduction of the applicable Commitments shall be made ratably among the Lenders
in accordance with their respective Commitments.

(c) Increase. The Borrower may, at any time after the Effective Date by notice
to the Administrative Agent, propose an increase in the total Commitments
hereunder (each such proposed increase being a “Commitment Increase”) either by
having a Lender increase its Commitment then in effect (each an “Increasing
Lender”) or by adding as a Lender with a new Commitment hereunder a Person which
is not then a Lender (each, an “Assuming Lender”), in each case, with the
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender
to the extent consent would be required under the terms of Section 9.04(b) in
connection with an assignment to such Lender or Person (such consent, in each
case, not to be unreasonably withheld), which notice shall specify the name of
each Increasing Lender and/or Assuming Lender, as applicable, the amount of such
Commitment Increase, the portion thereof being assumed by each such Increasing
Lender or Assuming Lender, and the date on which such Commitment Increase is to
be effective (the “Commitment Increase Date”) (which shall be a

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 20 -

Business Day at least three Business Days after delivery of such notice and
30 days prior to the Commitment Termination Date); provided that:

(i) the minimum amount of the increase of the Commitment of any Increasing
Lender, and the minimum amount of the Commitment of any Assuming Lender, as part
of any Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $850,000,000;

(iii) no Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase; and

(iv) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects) on and as of the relevant Commitment Increase Date as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date, of (A) a
certificate of a duly authorized officer of the Borrower stating that the
conditions with respect to such Commitment Increase under this paragraph (c)
have been satisfied and (B) an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which,
effective as of such Commitment Increase Date, the Commitment of each such
Increasing Lender shall be increased and/or each such Assuming Lender shall
undertake a Commitment, duly executed by such Increasing Lender or Assuming
Lender, as the case may be, and the Borrower and acknowledged by the
Administrative Agent. Upon the Administrative Agent’s receipt of a fully
executed agreement from each Increasing Lender and/or Assuming Lender referred
to in clause (B) above, together with the certificate referred to in clause (A)
above, the Administrative Agent shall record the information contained in each
such agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Commitment Increase Date, in the event Revolving Loans
are then outstanding, (i) each relevant Increasing Lender and Assuming Lender
shall make available to the Administrative Agent such amounts determined by the
Administrative Agent in immediately available funds, for the benefit of the
other Lenders, as being required in order to cause, after giving effect to such
increase and the application of such amounts to make payments to such other
Lenders, the Revolving Loans to be held ratably by all the Lenders in accordance
with their respective Commitments, (ii) the Borrower shall be deemed to have
prepaid and reborrowed all outstanding Revolving Loans as of such Commitment
Increase Date (with such borrowing to consist of the Type of Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
in accordance with the requirements of Section 2.03) and (iii) the Borrower
shall pay to the Lenders the amounts, if any, payable under Section 2.13 as a
result of such prepayment.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to increase its Commitment hereunder and any election to do
so shall be in the sole discretion of each Lender.

(d) Extensions. Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 21 -

having at such time Commitments with the same Commitment Termination Date on a
pro rata basis (based on the aggregate amount of such Commitments) and on the
same terms to each such Lender, the Borrower shall be permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offer to extend the Commitment Termination Date of
each such Lender’s Commitments and (subject to the terms of this
Section 2.06(d)) otherwise modify the terms of such Commitments pursuant to the
terms of such Extension Offer (each, an “Extension”, and each group of
Commitments as so extended and the original Commitments not so extended, being a
“tranche”), so long as, in each case, the following terms are satisfied:

(i) no Default have occurred and be continuing at the time the offering document
in respect of an Extension Offer is delivered to the Lenders and on the
applicable effective date of such Extension;

(ii) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects) on and as of the relevant Commitment Increase Date as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date);

(iii) except as to the Applicable Rate with respect to Revolving Loans and
facility fees, Letter of Credit fees and the Commitment Termination Date with
respect thereto (which shall be determined by the Borrower (and as agreed to by
the relevant extending Lenders) and set forth in the relevant Extension Offer),
the Commitment of any Lender extended pursuant to an Extension (an “Extended
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall be a Commitment (or related outstandings, as the
case may be) having the same terms (including collateral, if any) as the
original Commitments (and related outstandings); provided that (A) the
Commitment Termination Date for any Extended Commitments shall in no event be
earlier than the Commitment Termination Date of the Commitments established on
the Effective Date and (B) there shall not be more than four tranches of
Commitments (including Extended Commitments and any original Commitments) that
have a different Commitment Termination Date in effect at any time; provided,
further, that, subject to the provisions of Section 2.17(c)(v) and
Section 2.18(d)(vii), to the extent dealing with Swingline Loans and Letters of
Credit which mature or expire after a Commitment Termination Date when there
exist Extended Commitments with a later Commitment Termination Date, all
Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders in accordance with their Applicable Percentages (and,
except as provided in Section 2.17(c)(v) and Section 2.18(d)(vii)), without
giving effect to changes thereto on an earlier Commitment Termination Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under Commitments and repayments thereunder shall be made on
a pro rata basis (except for (x) payments of interest and fees at different
rates on Extended Commitments (and related outstandings) and (y) repayments
required upon the applicable Commitment Termination Date of the non-extending
Commitments);

(iv) if the aggregate amount of Commitments in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
amount of Commitments offered to be extended by the Borrower pursuant to such
Extension Offer, then the Commitments (and Revolving Loans thereunder) of such
Lenders shall be extended ratably up to such maximum amount based on the
respective amounts of Commitments (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 22 -

(v) on or prior to the effective date of each Extension Offer with respect to
any Extended Commitments, each Lender which has accepted such Extension Offer
shall have confirmed in writing satisfactory to the Borrower and the
Administrative Agent the amount of its Commitment being so extended; and

(vi) all documentation in respect of such Extension shall be consistent with the
terms of this Section 2.06(d).

In connection with any Extension, the Borrower shall provide the Administrative
Agent at least ten Business Days’ (or such shorter period as may be agreed by
the Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.06(d). No Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may at its election
specify as a condition to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of
Commitments of any or all applicable tranches be tendered for extension in
connection with such Extension Offer.

No consent of any parties to this Agreement shall be required to effectuate any
Extension, other than (A) the consent of each Lender agreeing to such Extension
with respect to its Commitments (or a portion thereof) as contemplated above and
(B) the consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender (which consent, in each case, shall not be unreasonably withheld). The
Lenders hereby consent to the transactions contemplated by this Section 2.06(d)
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.07, 2.08, 2.09, 2.10 and 2.15) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.06(d). The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of any Extended Commitments and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.06(d) and the
relevant Extension Offer.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to participate in or agree to any Extension and any election to do so
shall be in the sole discretion of each Lender.

SECTION 2.07. Repayment of Loans; Evidence of Debt

(a) Repayment. The Borrower hereby unconditionally agrees to pay:

(i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Revolving Loans on the Commitment Termination Date, and

(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Commitment Termination Date and the first date after
such Swingline Loan is

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 23 -

made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by fax) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings, and second, to other Revolving
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Revolving Borrowing shall be applied ratably to the
Loans included in such Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and (if applicable) each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.08. Prepayment of Loans

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part in a minimum aggregate
principal amount of $2,000,000, subject to the requirements of paragraph (b) of
this Section and Section 2.13.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 24 -

(b) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) of any prepayment hereunder:

(i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:30 a.m., New York City time, three Business Days before the date of
prepayment;

(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment; or

(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment under paragraph (a) of this Section is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments under this Section
shall be accompanied by accrued interest to the extent required by Section 2.10
and shall be subject to the payment of amounts, if any, payable under
Section 2.13 in connection with such prepayment.

SECTION 2.09. Fees

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
(i) prior to the termination of such Lender’s Commitment, on the daily amount of
such Commitment (whether used or unused) during the period from and including
the Effective Date to but excluding the date on which such Commitment terminates
and (ii) if such Lender continues to have any Revolving Credit Exposure after
its Commitment terminates, on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the termination of the
Commitments shall be payable on demand. All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s L/C Exposure during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any L/C Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 25 -

the L/C Exposure during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any L/C Exposure. In addition, the Borrower agrees
to pay the relevant Issuing Bank its standard administrative, processing or
similar fees with respect to the issuance, amendment or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.10. Interest

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the LIBO Rate for the Interest Period
for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at the applicable Default Rate.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon the date the Commitments terminate; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Commitment Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Revolving Borrowing prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 26 -

366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.11. Alternate Rate of Interest

If prior to the commencement of the Interest Period for any Eurodollar
Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their respective Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
the continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Revolving Borrowing and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.12. Increased Costs

(a) Statutory Reserves. If any Government Authority shall have in effect at any
time during the term of this Agreement any reserve, liquid asset or similar
requirement with respect to any category of deposits or liabilities customarily
used to fund Eurodollar Loans (or ABR Loans when the interest rate with respect
thereto is governed by clause (c) of the definition of “Alternate Base Rate”),
or by reference to which interest rates applicable to Eurodollar Loans are
determined, and the result of such requirement shall be to increase the cost to
any Lender of making or maintaining any Eurodollar Loans and such Lender shall
have requested, by notice to the Borrower and the Administrative Agent (which
notice shall specify the Statutory Reserve Rate applicable to such Lender),
compensation under this Section 2.12(a), then the Borrower will pay to such
Lender on the last Business Day of March, June, September and December in each
year (commencing with the first such day after the date hereof) following
delivery of such notice (until the earlier of the date such Lender shall advise
the Borrower that such requirement is no longer in effect or the date such
Lender shall withdraw such request) additional interest on each Eurodollar Loan
of such Lender outstanding during the fiscal quarter ending on such Business Day
at a rate per annum equal to (i) the rate otherwise applicable to such
Eurodollar Loan (the “Applicable Interest Rate”) multiplied by the Statutory
Reserve Rate (expressed as a fraction equal to 1 divided by 1 minus the
Statutory Reserve Rate) minus (ii) the Applicable Interest Rate.

(b) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 27 -

Lender or any Issuing Bank (except any reserve requirement covered by paragraph
(a) of this Section);

(ii) subject any Lender or any Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or Issuing Bank in respect thereof (except
for (A) Indemnified Taxes or Other Taxes covered by Section 2.14(a) and (B) the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein (except any reserve requirement covered by paragraph (a) of this
Section);

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Eurodollar Loan or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or Issuing Bank to be material, then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank for such
additional costs incurred or reduction suffered. Notwithstanding anything herein
to the contrary, no Lender shall be entitled to request compensation under this
Section for any such costs relating to DFA or Basel III unless, at the time of
such request, such Lender is assessing similarly situated borrowers for such
costs under similar credit facilities (with equivalent terms) entered into on or
prior to the date of the relevant Change in Law (provided that such Lender shall
be permitted to assess such costs under such credit facilities).

(c) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(d) Certificates from Lenders. A certificate of a Lender or Issuing Bank setting
forth in reasonable detail the amount or amounts (and the basis therefor)
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (b) or (c) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 28 -

Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section for
any costs or reductions incurred more than three months prior to the date that
such Lender or Issuing Bank notifies the Borrower of the event giving rise to
such costs or reductions and of such Lender’s or Issuing Bank’s intention to
claim compensation therefor; provided further that, if the event giving rise to
such costs or reductions is retroactive, then the three month period referred to
above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.08(b) and is revoked in accordance herewith) or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.16(b) of any Eurodollar Loan other than on the last day of an Interest
Period therefor, then, in any such event, the Borrower shall compensate each
Lender for the loss (other than anticipated profits) attributable to such event.
In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for Dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth in reasonable detail any amount or amounts (and the basis
therefor) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.14. Taxes

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement or the Loan Documents shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes, except as required by applicable law, rule or regulation;
provided that if the Borrower or the Administrative Agent shall be required to
deduct or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the relevant Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, rule or
regulation.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 29 -

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, rule or regulation.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) U.S. Withholding Taxes. (i) Any Non-U.S. Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or the other Loan Documents
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, rule or regulation or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law, rule or regulation as will permit such payments to
be made without withholding or at a reduced rate. Each such Non-U.S. Lender
shall also deliver to the Borrower (with a copy to the Administrative Agent)
such further documentation on or before the date that any documentation
previously delivered to the Borrower hereunder shall expire or become obsolete
and after the occurrence of any event requiring a change in such previously
delivered documentation. Each such Non-U.S. Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of such Lender’s legal
inability to do so.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 30 -

(ii) If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law, rule or regulation and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law, rule or regulation (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If the Administrative Agent, a Lender or an Issuing Bank
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes from the Governmental Authority to which such
Taxes were paid and as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Lender or Issuing Bank, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or Issuing Bank in the event the Administrative Agent, such Lender or Issuing
Bank is required to repay such refund to such Governmental Authority. This
paragraph (g) shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person or to repay to the Borrower amounts in respect of any
indirect tax benefit received by the Administrative Agent, such Lender or
Issuing Bank arising out of Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set offs

(a) Payments by Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
L/C Borrowings, or of other amounts payable under Section 2.12, 2.13, 2.14,
2.17, 2.18 or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent’s Office, except payments to be made
directly to the Swingline Lender or the relevant Issuing Bank as expressly
provided under Section 2.17 and 2.18 and payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03, which shall be made directly to other Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly (but in
no event later than the next succeeding Business Day) after receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day and, in the

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 31 -

case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed L/C Borrowings, interest and fees then due hereunder,
such funds shall be applied (i) first, to pay interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Borrowings then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Revolving Borrowing shall be made from the Lenders and shall be allocated pro
rata among such Lenders according to the amounts of their respective Commitments
(in the case of the making of Revolving Loans) or their respective Revolving
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Revolving Loans); (ii) each payment or prepayment of principal
of Revolving Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them thereunder; and (iii) each payment of interest on Revolving
Loans by the Borrower, and each payment of facility fees and Letter of Credit
fees, shall be made for account of the Lenders pro rata in accordance with the
amounts of interest on such Loans or such fees, as the case may be, then due and
payable to them.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in
Letters of Credit or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in Letters of Credit and Swingline Loans and accrued interest
thereon then due thereunder than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in Letters
of Credit and Swingline Loans of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in Letters of Credit and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, rule or regulation that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 32 -

each Lender or the relevant Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.15(e),
Section 2.17(c), Section 2.18(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Banks to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 2.12 or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 (and, in the case of clauses (i) and (ii), such Lender has declined
or is unable to designate a different lending office in accordance with
Section 2.16(a)), (iii) any Lender becomes a Defaulting Lender or (iv) any
Lender has failed to consent to any proposed amendment or waiver with respect to
this Agreement that requires the consent of all the Lenders or all the Lenders
affected thereby and with respect to which the Required Lenders shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an eligible assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and, if a Commitment is being
assigned, the Swingline Lender and each Issuing Bank (which consent, in each
case, shall not unreasonably be withheld), (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 33 -

Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter, (iv) such assignment does not conflict with any applicable law, rule
or regulation and (v) in the case of any such assignment resulting from the
failure of any Lender to consent to a waiver or amendment as provided above, the
assignee shall have agreed to consent to such waiver or amendment. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.17. Swingline Loans

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the total Revolving Credit Exposures exceeding the
total Commitments; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Immediately upon the
making of a Swingline Loan by the Swingline Lender, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a participation in such Swingline Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of such Swingline Loan.

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by fax), not later than 3:00 p.m., New York City time, on the day of
a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. Subject to the
terms and conditions set forth herein, the Swingline Lender shall make each
Swingline Loan available to the Borrower (or, in the case of a Swingline Loan
made to finance the reimbursement of an L/C Borrowing as provided in
Section 2.18(e), by remittance to the relevant Issuing Bank), in immediately
available funds by wire transfer thereof in accordance with instructions
provided to (and reasonably acceptable to) the Swingline Lender, not later than
4:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that, subject to the terms and
conditions set forth herein (including the conditions set forth in
Section 4.02), each Lender make an ABR Revolving Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swingline Loans made by the
Swingline Lender then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of paragraph (b) of this Section. The
Swingline Lender shall furnish the Borrower with a copy of such Borrowing
Request promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Borrowing Request available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 34 -

not later than 1:00 p.m., New York City time, on the day specified in such
Borrowing Request, whereupon, subject to paragraph (c)(ii) of this Section, each
Lender that so makes funds available shall be deemed to have made an ABR Loan to
the Borrower in such amount.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with paragraph (c)(i) of this Section, the
request for ABR Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the Lenders
fund its participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
such paragraph (c)(i) shall be deemed payment in respect of such participation.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan funded pursuant to this clause (ii), and thereafter payments in
respect of such Swingline Loan (to the extent of such funded participations)
shall be made to the Administrative Agent and not to the Swingline Lender.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this paragraph (c) by the time specified
in paragraph (c)(i), the Swingline Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the greater of the Federal Funds Effective Rate from
time to time in effect and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to purchase and fund participations in Swingline
Loans pursuant to this paragraph (c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower or any other Lender
or (E) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and the payment of each such obligation shall be made without
any offset, abatement, withholding or reduction whatsoever. No such funding of
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(v) If the Commitment Termination Date shall have occurred in respect of any
tranche of Commitments at a time when another tranche or tranches of Commitments
is or are in effect with a later Commitment Termination, then on the earliest
occurring Commitment Termination Date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations of the Lenders in such Swingline Loans as a result of the
occurrence of such Commitment Termination Date); provided that if on the
occurrence of such earliest Commitment Termination Date (after giving effect to
any repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.18(d)(vii)),

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 35 -

there shall exist sufficient unutilized Extended Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to the
Extended Commitments that will remain in effect after the occurrence of such
Commitment Termination Date, then there shall be an automatic adjustment on such
date of the participations in such Swingline Loans among the Lenders with
Extended Commitments with Commitment Termination Dates occurring after such date
and the same shall be deemed to have been incurred solely pursuant to such
Extended Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest Commitment Termination Date.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a participation in a
Swingline Loan, if the Swingline Lender receives any payment on account of such
Swingline Loan, the Swingline Lender will promptly remit such Lender’s
Applicable Percentage of such payment to the Administrative Agent (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participation was funded) in like funds as received by the
Swingline Lender, and any such amounts received by the Administrative Agent will
be remitted by the Administrative Agent to the Lenders that shall have funded
their participations pursuant to paragraph (c)(ii) of this Section to the extent
of their interests therein.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.15 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause (ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. Until each Lender funds its ABR
Loan or participation pursuant to this Section to refinance such Lender’s
Applicable Percentage of any Swingline Loan made by the Swingline Lender,
interest in respect of such Lender’s share thereof shall be solely for the
account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. Except as otherwise expressly
provided herein, the Borrower shall make all payments of principal and interest
in respect of the Swingline Loans directly to the Swingline Lender.

SECTION 2.18. Letters of Credit

(a) General.

(i) Subject to the terms and conditions set forth herein, in addition to the
Loans provided for in Section 2.01, at the request of the Borrower, each Issuing
Bank agrees to issue Letters of Credit denominated in Dollars for the account of
the Borrower in such form as is acceptable to such Issuing Bank in its
reasonable determination, at any time prior to the date that is five Business
Days prior to the Commitment Termination Date (or, if there is more than one
tranche of Commitments in effect at any time, five Business Days prior to the
then latest scheduled

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 36 -

Commitment Termination Date), or to increase, amend or extend any previously
issued such Letter of Credit, in an aggregate amount that will not result, after
giving effect thereto, in (A) each Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (B) the total Revolving Credit Exposures of all
Lenders exceeding the total Commitments, (C) the total L/C Exposure of the
Issuing Banks (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to this Section) exceeding the
L/C Sublimit and (D) if at such time there are Extended Commitments, the total
L/C Exposure of the Issuing Banks (determined for these purposes without giving
effect to the participations therein of the Lenders pursuant to this Section)
with respect to Letters of Credit that have an expiry date after the earliest
Commitment Termination Date exceeding the total Extended Commitments.

Letters of Credit issued hereunder shall constitute utilization of the
respective Commitments under which such Letters of Credit are so issued.
Immediately upon the issuance of each Letter of Credit by any Issuing Bank, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a participation in such Letter of Credit in an
amount equal to such Lender’s Applicable Percentage of the amount of such Letter
of Credit. If there is more than one tranche of Commitments in effect at any
time and, upon the Commitment Termination Date in respect of any such tranche,
there are outstanding Letters of Credit, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to this Section) under (and ratably
participated in by Lenders pursuant to) the Commitments in respect of such
non-terminating tranches (it being understood that the participations therein of
Lenders under the maturing tranche shall be correspondingly released) and, to
the extent necessary, the Borrower shall prepay outstanding Swingline Loans
and/or Revolving Loans pursuant to Section 2.08 on such Commitment Termination
Date in an amount sufficient to permit the reallocation of the L/C Exposure
relating to such outstanding Letters of Credit contemplated hereby.

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law, rule or regulation applicable to
such Issuing Bank or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it; (B) except as otherwise agreed by the Administrative Agent
and such Issuing Bank, such Letter of Credit is in an initial stated amount less
than $50,000; and (C) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder.

(iii) No Issuing Bank shall be under any obligation to make any L/C Credit
Extension if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

(b) Notice of Issuance, Increase, Amendment or Extension. To request the
issuance of a Letter of Credit (or the increase, amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 37 -

have been approved by the respective Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, increase, amendment or extension) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be increased, amended
or extended, and specifying the date of issuance, increase, amendment or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, and such other information as shall be necessary to prepare, increase,
amend or extend such Letter of Credit. If requested by the respective Issuing
Bank, the Borrower also shall submit an L/C Application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.
Additionally, the Borrower shall furnish to the relevant Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance, increase, amendment or extension, including
any L/C Documents, as such Issuing Bank or the Administrative Agent may
reasonably require. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of L/C
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control (it being understood that this
Agreement contains all of the representations and warranties, covenants and
Defaults and Events of Default and any other provisions not related to the
technical terms of any Letter of Credit which shall be applicable to any Letter
of Credit). Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant Issuing Bank will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Expiration Date; Auto-Renewal Letters of Credit. Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any extension thereof, twelve months after the then-current
expiration date of such Letter of Credit) and (ii) (subject to proviso below)
the day that is five Business Days prior to the scheduled Commitment Termination
Date (or, if there is more than one tranche of Commitments at any time, the
earliest scheduled Commitment Termination Date); provided that, if there are
Extended Commitments at any time, a Letter of Credit may expire after the date
specified in clause (ii) above (but in no event later than five Business Days
prior to the latest scheduled Commitment Termination Date), provided that
(x) the date of issuance of such Letter of Credit occurs after such earliest
Commitment Termination Date or (y) on the date of (and after giving effect to)
such issuance, the condition set forth in clause (D) of the first paragraph of
Section 2.18(a)(i) shall be satisfied. If the Borrower so requests in any
applicable L/C Application, the relevant Issuing Bank agrees to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit shall permit
such Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the relevant
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date permitted under the first sentence of this
paragraph (c).

(d) Drawings and Reimbursement; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant Issuing Bank shall notify the
Borrower and the Administrative Agent thereof, and such Issuing Bank shall,
within a reasonable time following its

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 38 -

receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Upon payment by such Issuing Bank of a
drawing under a Letter of Credit, the Borrower shall reimburse such Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing, not later than 2:00 p.m., New York City time, on the Business Day
immediately following the date on which such payment is made. If the Borrower
fails to so reimburse such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Lender thereof, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Borrowing of ABR Loans to be disbursed on such Business
Day in an amount equal to such Unreimbursed Amount, but subject to the terms and
conditions set forth herein (including the conditions set forth in Section 4.02,
but excluding delivery of a Borrowing Request). Any notice given by an Issuing
Bank or the Administrative Agent pursuant to this clause (i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each applicable Lender (including each Lender acting as an Issuing Bank)
shall upon any notice pursuant to paragraph (d)(i) of this Section make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the relevant Issuing Bank at the Administrative
Agent’s Office for payments in an amount equal to its Applicable Percentage of
the relevant Unreimbursed Amount not later than 2:00 p.m. (New York City time)
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of paragraph (d)(iii) of this Section, each
Lender that so makes funds available shall be deemed to have made such ABR Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the relevant Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
ABR Borrowing for any reason, the Borrower shall be deemed to have incurred from
the relevant Issuing Bank an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the relevant Issuing Bank pursuant to paragraph (d)(i) of this Section shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section.

(iv) Until each Lender funds its Revolving Loan or L/C Advance to reimburse the
relevant Issuing Bank for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of such Issuing Bank.

(v) Each Lender’s obligations to make L/C Advances to reimburse the relevant
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
paragraph (d), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such Issuing Bank, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower or any other Lender or (E) any other occurrence, event or
condition, whether or not similar to any of the foregoing, and each such L/C
Advance shall be made without any offset, abatement, withholding or reduction
whatsoever. No such funding of a participation in any Letter

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 39 -

of Credit shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant Issuing Bank for the amount of any payment made by such
Issuing Bank under such Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the relevant Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this paragraph (d) by the time
specified in paragraph (d)(ii) of this Section, then, without limiting the other
provisions of this Agreement, such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by such Issuing
Bank in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such Issuing Bank in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(e) Repayment of Participations.

(i) If, at any time after an Issuing Bank has made payment in respect of any
drawing under any Letter of Credit issued by it and has received from any Lender
its L/C Advance in respect of such payment in accordance with
Section 2.18(d)(ii), if the Administrative Agent receives for the account of
such Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
like funds as received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.17(d)(ii) is required to be returned under
any of the circumstances described in Section 9.15 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Bank its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect. The obligations of the Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of:

(i) any lack of validity or enforceability of such Letter of Credit or any term
or provision thereof, any Loan Document, or any other agreement or instrument
relating thereto;

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 40 -

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the relevant Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) any payment by the relevant Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not comply strictly
with the terms of such Letter of Credit;

(v) any exchange, release or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of such Letter of Credit; or

(vi) any act or omission to act or delay of any kind of the relevant Issuing
Bank, any Lender, the Administrative Agent or any other Person, or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
defense available to, or discharge of, the Borrower’s obligations hereunder.

(g) Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any document or the authority of the
Person executing or delivering any document. None of the relevant Issuing Bank,
any Related Person nor any of the respective correspondents, participants or
assignees of such Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the requisite Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or any L/C Application. The Borrower hereby assumes all risks of the
acts of omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude the Borrower from pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the relevant Issuing Bank, any Related Person nor any of the
respective correspondents, participants or assignees of such Issuing Bank shall
be liable or responsible for any of the matters described in Section 2.18(f);
provided that, notwithstanding anything in such clauses to the contrary, the
Borrower may have a claim against such Issuing Bank, and such Issuing Bank may
be liable to the Borrower, to the extent, but only to the extent, of any direct
(as opposed to indirect, special, punitive, consequential or exemplary) damages
suffered by the Borrower which a court of competent jurisdiction determines in a
final nonappealable judgment were caused by such Issuing Bank’s gross negligence
or willful misconduct or such Issuing Bank’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the relevant Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 41 -

transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(h) Applicability of ISP98. Unless otherwise expressly agreed by the relevant
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance), and, to the extent not inconsistent therewith,
the law of the State of New York, shall apply to such Letter of Credit.

(i) Reporting. Not later than the third Business Day following the last day of
each month (or at such other intervals as the Administrative Agent and the
relevant Issuing Bank shall agree), each Issuing Bank shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such Issuing Bank during such month.

(j) Cash Collateral. If (i) an Event of Default shall occur and be continuing
and the Borrower receives notice from the Administrative Agent or the Required
Lender (or, if the Commitments have terminated, Lenders representing more than
50% of the total L/C Exposure) demanding the deposit of Cash Collateral pursuant
to this paragraph or (ii) the Borrower shall be required to provide cover for
L/C Exposure pursuant to Section 2.19, the Borrower shall immediately deposit
into an account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8 501 of the Uniform Commercial Code as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash in Dollars equal to (x) in the case of an
Event of Default, 103% of the sum of L/C Exposure as of such date plus any
accrued and unpaid interest thereon and (y) in the case of cover pursuant to
Section 2.19, the amount required thereunder; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the L/C Exposure under this
Agreement, and for this purpose the Borrower hereby grants a security interest
to the Administrative Agent for the benefit of the Lenders in such collateral
account and in any financial assets (as defined in the Uniform Commercial Code)
or other property held therein.

SECTION 2.19. Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) facility fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.09(a) (except to the extent allocable to (i) the
outstanding principal amount of the Revolving Loans funded by it and (ii) its
outstanding Swingline Exposure and/or LC Exposure for which such Defaulting
Lender has provided Cash Collateral to the relevant Swingline Lender or Issuing
Bank hereunder);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 42 -

(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02), except that (i) the Commitment(s) of any Defaulting Lender may
not be increased or extended, or the maturity of any of its Loans may not be
extended, the rate of interest on any of its Loans may not be reduced and the
principal amount of any of its Loans may not be forgiven, in each case without
the consent of such Defaulting Lender and (ii) any amendment, waiver or consent
requiring the consent of all the Lenders or each affected Lender that by its
terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(j) for so long as
such L/C Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any Letter of Credit fees to such Defaulting Lender pursuant to
Section 2.09(b) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is Cash Collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the Letter of Credit fees payable to the Lenders
pursuant to Section 2.09(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.09(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Exposure) and Letter of Credit fees payable under Section 2.09(b) with respect
to such Defaulting Lender’s L/C Exposure shall be payable to the relevant
Issuing Bank until and to the extent that such L/C Exposure is reallocated
and/or Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to make any L/C Credit Extension, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding L/C Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or Cash Collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 43 -

among non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to any Person as to which any Lender is,
directly or indirectly, a Subsidiary shall occur following the date hereof and
for so long as such event shall continue or (ii) the Swingline Lender or any
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to make any L/C Credit
Extension, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers

Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to have such
power and authority and to be so qualified or to be in good standing, or, in the
case of Subsidiaries, to be so organized or validly existing, could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.02. Authorization; Enforceability

The Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document entered into by the
Company after the Effective Date (upon its execution and delivery) will have
been duly executed and will constitute, a legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts

.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 44 -

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate the charter, by-laws or other organizational documents of the Borrower,
(c) will not violate any applicable law or applicable regulation or order of any
Governmental Authority, except where any such violation could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or give rise to a right thereunder to require any payment to be
made by any such Person, except where any such violation or default or payment
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries pursuant to
any indenture, agreement or other instrument referred to in clause (d) of this
Section (other than Liens permitted under Section 6.01).

SECTION 3.04. Financial Condition; No Material Adverse Change

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheet and statements of income, retained earnings
and cash flows as of and for the fiscal year ended December 31, 2010, reported
on by KPMG LLP, independent public accountants, and set forth in the Borrower’s
2010 Annual Report and (ii) its unaudited interim consolidated balance sheet and
statements of income, retained earnings and cash flows as of and for the fiscal
quarter ended on June 30, 2011, certified by a Financial Officer of the
Borrower. Such financial statements present fairly, in all material respects,
the income and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) of the first sentence of this paragraph.

(b) No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.01 and except
where the defects in title or in the validity of any interests in such real or
personal property could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except to the extent the failure
to so own or so use could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Intellectual Property Matters

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 45 -

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that questions the validity of this Agreement.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Intellectual Property Matters. Except for the Disclosed Matters, the use of
intellectual property described in Section 3.05(b) by the Borrower and its
Subsidiaries does not, to the knowledge of the Borrower, infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(d) Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status

Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 46 -

benefit obligations under each Plan (based on assumptions used for the purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the Borrower’s financial statements set forth in its most recent filing on
Form 10-K, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect if such
Plan were involuntarily terminated.

SECTION 3.11. Disclosure

None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Lenders in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other projections or estimates or general
economic information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 3.12. Use of Credit

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any Loans, and no Letters of Credit,
hereunder will be used for any purpose that constitutes a violation of any of
the regulations of the Board, including Regulations U and X.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date

The obligations of the Lenders to make Loans and of the Issuing Banks to make
L/C Credit Extensions hereunder shall not become effective until the date on
which the Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 9.02), it
being understood that such documents shall only be required to be delivered on
the Effective Date:

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include fax or electronic
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

(b) Opinion of Counsel to the Borrower. Favorable written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Drinker Biddle & Reath LLP, special New Jersey counsel for the Borrower,
substantially in the form of Exhibit B-1, and (ii) Simpson Thacher & Bartlett
LLP, special New York counsel for the Borrower, substantially in the form of
Exhibit B-2, and each covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request (and the Borrower hereby instructs such counsels to deliver such
opinions to the Lenders and the Administrative Agent);

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 47 -

(c) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders);

(d) Corporate and Other Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and the validity of this Agreement, and any other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in clauses (a) and (b) of
the first sentence of Section 4.02 (excluding, however, the first parenthetical
clause in such clause (a));

(f) Repayment of Existing Credit Agreement. Evidence that as of the Effective
Date the principal of and interest on, and all fees owing under the Existing
Credit Agreement shall have been (or shall be simultaneously) paid in full
(provided that the Borrower may request a Borrowing hereunder as of the
Effective Date) and all commitments of lenders thereunder shall have been
terminated (and, by its execution of this Agreement, each Lender that is party
to the Existing Credit Agreement hereby waives any prior notice requirement with
respect to any prepayment of amounts and/or termination of commitments under the
Existing Credit Agreement contemplated by this paragraph (f), which payments and
termination will be effective as of the Effective Date); and

(g) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
for the account of the respective Person or Persons entitled thereto all such
fees and expenses as it shall have agreed in writing to pay to the
Administrative Agent, the Lenders and the Joint Lead Arrangers in connection
herewith (including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to the Administrative Agent, that are due
and payable on or prior to the Effective Date and for which an invoice has been
presented to the Borrower at least one Business Day prior to the Effective
Date).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Banks to make an L/C Credit Extension, is subject to the
satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement (other than Sections 3.04(b), 3.05(b) and 3.06) shall be true and
correct in all material respects (or, in the case of any such representations
and warranties qualified as to materiality, in all respects) on and as of the
date of such Borrowing or L/C Credit Extension, as applicable (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 48 -

(b) at the time of and immediately after giving effect to such Borrowing or L/C
Credit Extension, as applicable, no Default shall have occurred and be
continuing.

Each Borrowing and L/C Credit Extension shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, all Obligations shall
have been paid in full and all Letters of Credit shall have expired or been
terminated, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
(and upon furnishing thereof the Administrative Agent will promptly make
available to each of the Lenders):

(a) within 65 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income and cash
flows of the Borrower and its Subsidiaries as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 40 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statement of income of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the related consolidated statement of income for
such fiscal quarter and the related consolidated statements of income and cash
flows for the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.04;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default in respect of
Section 6.04 (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 49 -

(e) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any of its
Subsidiaries with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalents) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent (at the request of any Lender)
may reasonably request.

Information required to be furnished pursuant to this Section shall be deemed to
have been furnished to the Administrative Agent on the date on which the
Borrower provides written notice to the Administrative Agent that such
information has been posted on its website on the Internet at
http://www.crbard.com; provided that if such website is not available the
Borrower will also provide a written copy of such information to the
Administrative Agent. Information delivered pursuant to this Section may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent and the Borrower pursuant to Section 9.01(b).

SECTION 5.02. Notices of Material Events

The Borrower will furnish to the Administrative Agent and each Lender written
notice of the following promptly after a Financial Officer becomes aware
thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if there is a reasonable possibility of an adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business

The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) its

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 50 -

rights, licenses, permits, contracts, privileges and franchises except to the
extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

SECTION 5.04. Payment of Obligations

The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations (other than Indebtedness), including tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance

The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain its property in good working order and condition, ordinary wear and
tear excepted, except where failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as, to the Borrower’s
knowledge, are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations; provided that the
Borrower may self-insure against risks in amounts and in a manner, in the
Borrower’s judgment, that is prudent and consistent with current market
practices for such insurance coverage of companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights

The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in conformity with GAAP (or in the case of a foreign
Subsidiary, in conformity with generally accepted accounting principles in the
jurisdiction of organization of such foreign Subsidiary). The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice from any
Lender which shall be given through and coordinated by the Administrative Agent,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times but not to
exceed one time in any fiscal year (provided that such limitation shall not
apply at any time a Default has occurred or is continuing).

SECTION 5.07. Compliance with Laws

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders (including Environmental Laws) of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit

The proceeds of the Loans will be used for the general corporate purposes
(including commercial paper back-up) of the Borrower and its Subsidiaries.
Letters of Credit will be used for the general corporate purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 51 -

be used, whether directly or indirectly, for any purpose that constitutes a
violation of any of the regulations of the Board, including Regulations U and X.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated, all Obligations shall
have been paid in full and all Letters of Credit shall have expired or been
terminated, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens

The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof securing Indebtedness outstanding on
the date hereof;

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(d) any Lien on any fixed or capital asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

(e) any Lien on any asset of any Person existing at the time such corporation is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien permitted by any of
the foregoing clauses of this Section, provided that the Liens securing such
refinancing, extension, renewal or refunding of any such Indebtedness or other
obligations do not cover additional assets not covered immediately prior to such
refinancing, extension, renewal or refunding; and

(h) Liens not otherwise permitted by the foregoing clauses of this Section which
secure Indebtedness and other obligations in an aggregate principal or face
amount not to exceed at the time any such Lien is created the greater of
(i) $375,000,000 and (ii) 20% of Consolidated Net Worth (determined as of the
end of the most recent fiscal period for which financial statements have been
furnished pursuant to Section 5.01).

SECTION 6.02. Fundamental Changes

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 52 -

The Borrower will not enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of the property of the Borrower and its Subsidiaries taken as a whole,
unless (a) either (i) the Borrower is the surviving or continuing corporation in
any such transaction or (ii) the surviving or continuing corporation in any such
merger or consolidation (if other than the Borrower) or the Person which
acquires all or substantially all of such assets shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia (the “Successor Corporation”) and shall
expressly assume, by amendment to this Agreement executed by the Borrower, the
Successor Corporation and the Administrative Agent, the due and punctual payment
of the principal of and interest on the Loans and all other amounts payable
hereunder and the payment and performance of every covenant hereof on the part
of the Borrower to be performed or observed hereunder and (b) immediately after
such transaction, no Default shall have occurred and be continuing; provided
that nothing in this Section shall limit any sale, lease, transfer or other
disposition of assets of any Subsidiary to the Borrower or another Subsidiary.

SECTION 6.03. Transactions with Affiliates

The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.

SECTION 6.04. Consolidated Debt to Capital Ratio

The Borrower will not permit the Consolidated Debt to Capital Ratio to exceed
0.60 to 1.00 as at the last day of any fiscal quarter ending after the Effective
Date.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any L/C
Borrowing when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any L/C Borrowing
or any fee payable hereunder, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;

(c) any representation or warranty made or deemed made by the Borrower in this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any certificate furnished pursuant hereto or thereto or any
amendment or modification hereof or thereof, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) (but only to the extent relating to the
occurrence of a Default under

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 53 -

Section 5.03 (with respect to the Borrower’s existence), Section 5.08 or
Article VI), Section 5.03 (with respect to the Borrower’s existence),
Section 5.08 or Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) and such failure shall continue unremedied for a
period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment of
principal or interest in respect of Material Financial Obligations, when and as
the same shall become due and payable (but after giving effect to any applicable
grace periods);

(g) any event or condition occurs which results in the acceleration of the
maturity of Material Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than any Excluded
Subsidiary, except for affected Excluded Subsidiaries which, in the aggregate,
have total assets as at the end of the most recently completed fiscal year or
revenues for such fiscal year of more than 10% of the consolidated assets or
consolidated revenues, respectively, of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
as of the end of, or for, such fiscal year) or its debts, or of a substantial
part of its assets, under any Debtor Relief Law now or hereafter in effect or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any such Subsidiaries or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
such Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (except to the extent covered by insurance) shall be
rendered against the Borrower or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed;

(l) an ERISA Event shall have occurred since the date of the Plan’s last
certified annual financial statements that, when taken together with all other
ERISA Events that have occurred since such date, could reasonably be expected to
result in a Material Adverse Effect; or

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 54 -

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange
Act) of 33-1/3% or more of the outstanding shares of common stock of the
Borrower; or, during any period of 15 consecutive calendar months, individuals
who were directors of the Borrower on the first day of such period or directors
of the Borrower who were not directors on the first day of such period, if in
each case, such director’s nomination for election to the board of directors of
the Borrower is recommended by at least a majority of the directors of the
Borrower on the first day of such period, shall cease to constitute a majority
of the board of directors of the Borrower;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, (iii) require that the Borrower Cash
Collateralize the L/C Exposure as provided in Section 2.18(j) and (iv) exercise
on behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under this Agreement and the
other Loan Documents and/or applicable law, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Exposure as provided in clause (iii) above shall
automatically become effective, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Amounts held as Cash Collateral hereunder shall be applied by the
Administrative Agent to the payment of drafts drawn under any outstanding
Letters of Credit, and the unused portion thereof after all Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations; provided that after all Letters of Credit shall have expired
or been fully drawn upon and all Obligations shall have been paid in full, the
balance, if any, of such Cash Collateral shall be returned to the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 55 -

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein or in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or the other Loan
Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. In addition, the Required Lenders may remove the
Administrative Agent at any time, upon 30 days notice to the Administrative
Agent. Upon any such resignation or removal, the Required Lenders shall have the
right, with the prior written consent of the Borrower (which consent shall not
be unreasonably withheld), to appoint a successor administrative agent from
among the Lenders. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or is removed,
then the retiring Administrative Agent’s resignation or removal shall
nonetheless become effective and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 56 -

shall instead be made by or to each Lender directly) until such time as the
Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Anything herein to the contrary notwithstanding, the Joint Lead Arrangers, the
Syndication Agent and the Documentation Agents listed on the cover page hereof
shall not have any duties or responsibilities under this Agreement, except in
their capacity, if any, as Lenders hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or (but only to
the extent and in the manner approved pursuant to Section 9.01(b)) transmitted
by electronic communication, as follows:

(i) if to the Borrower, to C. R. Bard, Inc., 730 Central Avenue, Murray Hill,
New Jersey 07974, Attention of Scott T. Lowry, Vice President and Treasurer (Fax
No. (908) 277-8265; Telephone No. (908) 277-8265), with a copy to the office of
general counsel (Fax No. (908) 277-8025; Telephone No. (908) 277-8000);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th floor, Chicago, IL 60603, Attention: Chicago Loan & Agency
Services, Joyce King (Fax No. (888) 292-9533; Telephone No. (312) 385-7025),
with a copy to JPMorgan Chase Bank, N.A, 277 Park Avenue, 43rd floor, New York,
New York 10017, Attention of James A. Knight (Fax No. (646) 534-3081; Telephone
No. (212) 622-8486);

(iii) if to JPMCB as an Issuing Bank, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention: LC Agency Team (Fax No.
(312) 385-7102; Telephone No. (800) 634-1969);

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 57 -

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, 7th floor, Chicago, IL 60603, Attention: Chicago Loan & Agency Services,
Joyce King (Fax No. (888) 292-9533; Telephone No. (312) 385-7025), with a copy
to JPMorgan Chase Bank, N.A, 277 Park Avenue, 43rd floor, New York, New York
10017, Attention of James A. Knight (Fax No. (646) 534-3081; Telephone No.
(212) 622-8486); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (except that, if not given during normal business
hours for the recipient, such notice or other communication (other than any
notice given in accordance with Article II) shall be deemed to have been given
at the opening of business on the next business day for the recipient).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent and the Borrower; provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender or Issuing Bank, as
applicable. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

SECTION 9.02. Waivers; Amendments

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or an L/C Credit Extension shall not be
construed as a waiver of any Default, regardless of whether Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (except as
otherwise provided in Sections 2.06(d) and 6.02); provided that no such
agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 58 -

(ii) reduce the principal amount of any Loan or L/C Borrowing or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or L/C Borrowing, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) change paragraph (c) or (d) of Section 2.15 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender affected thereby; or

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.

Notwithstanding anything herein to the contrary, in connection with an amendment
(or an amendment and restatement of this Agreement that requires the consent of
all the Lenders affected thereby pursuant to the immediately preceding sentence
with respect to which the Required Lenders have granted their consent but one or
more other Lenders have not consented (each such non-consenting Lender, a
“Non-Consenting Lender”), this Agreement may be amended or amended and restated
in its entirety by an agreement in writing entered into by the Borrower, all the
Lenders (other than any Non-Consenting Lenders) and the Administrative Agent;
provided that (A) the Commitment of each Non-Consenting Lender shall terminate
upon the effectiveness of such amendment and restatement by the terms thereof
and (B) at the time of such effectiveness, each Non-Consenting Lender receives
payment in full of the principal of and interest accrued on each Loan made by it
and all fees owing to it or accrued for its account under this Agreement.

Notwithstanding anything herein to the contrary, the Administrative Agent may
amend or modify this Agreement without the consent of any Lender or the Required
Lenders (but with the consent of the Borrower) to correct an obvious error or
any error or omission of a technical nature.

SECTION 9.03. Expenses; Indemnity; Damage Waiver

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out of pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of no more than one
counsel for the Administrative Agent, and one counsel for the Lenders and the
Issuing Banks (unless, as reasonably determined by such counsel for the Lenders
and the Issuing Banks,

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 59 -

representation of any Lender or Issuing Bank by such counsel would be
inappropriate due to actual or potential conflicts of interest between such
Lender or Issuing Bank, as the case may be, and any other Lender(s) and Issuing
Bank(s), in which case such Lender or Issuing Bank, as applicable, shall have
the right to employ separate counsel, at the Borrower’s expense), in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made hereunder or Letters of Credit issued hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution, delivery, enforcement, performance or administration of this
Agreement or any agreement or instrument contemplated hereby or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of, or a material
breach in bad faith of its obligations hereunder by, such Indemnitee or (y) any
action, suit, proceeding or claim solely among Indemnitees that does not involve
an act or omission of the Borrower or any of its Subsidiaries, other than any
such action, suit, proceeding or claim against the Administrative Agent, the
Swingline Lender or any Issuing Bank in its capacity, or in fulfilling its role,
as Administrative Agent, the Swingline Lender or an Issuing Bank, respectively,
hereunder.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, each Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Bank or the Swingline Lender in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof or any Letter of Credit or the use thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 60 -

SECTION 9.04. Successors and Assigns

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
(unless permitted by Section 6.02) assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless, within ten Business Days after receipt of notice
thereof by an officer of the Borrower that has been designated in writing by the
Borrower to the Administrative Agent for this purpose (or, failing any such
designation, by the treasurer or chief financial officer of the Borrower) and
confirmation of such receipt by the Borrower in writing or by telephone, fax or
other electronic communication to the Administrative Agent, it shall have
objected thereto by written notice to the Administrative Agent or shall have
indicated in writing to the Administrative Agent and the relevant assignor that
it needs additional time or information to evaluate the request; provided
further that no consent of the Borrower shall be required for an assignment to a
Lender or an Affiliate of a Lender (in each case, other than a Defaulting
Lender) or, if an Event of Default under clause (a) or (b) of Article VII (with
respect to principal, interest or fees payable hereunder only) or an Event of
Default with respect to the Borrower under clause (h) or (i) of Article VII has
occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment by a Lender to any Affiliate of such
Lender or to another Lender (in each case, other than a Defaulting Lender);

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 61 -

delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
with respect to the Borrower under clause (h) or (i) of Article VII has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans made by it;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 from the assignor or assignee; and

(D) the assignee, if it shall not be a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and L/C
Borrowings owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender (with respect to its own interests
only), at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by this
paragraph (b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.15(d),
2.17(c), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 62 -

been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (b).

(c) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (1) shall be subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender); (2) agrees to be subject to the
provisions of Sections 2.15 and 2.16 as if it were an assignee under
paragraph (b) of this Section; and (3) shall not be entitled to receive any
greater payment under Section 2.12 or 2.14, with respect to any participation
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after such Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitment, Loan, Letter of Credit, promissory
note or other obligations under any Loan Document) except if additional payments
under Sections 2.12 and 2.14 are requested with respect to such Participant and
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit, promissory note or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 63 -

(e) No Assignments to Certain Persons. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to (i) the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, (ii) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) or (iii) a natural person.

SECTION 9.05. Survival

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and any other Loan Documents and the making of any Loans and any L/C
Credit Extension, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Obligations, the expiration or
termination of the Letters of Credit or the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by fax or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff

If an Event of Default shall have occurred and be continuing under clause (a) or
(b) of Article VII, each Lender and each Issuing Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 64 -

demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or Issuing Bank to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower then due and
payable under this Agreement held by such Lender or Issuing Bank. The rights of
each Lender and each Issuing Bank under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01(a).
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 65 -

SECTION 9.11. Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12. Confidentiality

Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) rightfully becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower; provided that should disclosure of any such confidential
information be required or necessary by virtue of clause (c) of this sentence,
to the extent permitted by law, any relevant Issuing Bank or Lender shall
promptly notify the Borrower of same so as to allow the Borrower to seek a
protective order or to take any other appropriate action; provided, further,
that none of the Administrative Agent, the Issuing Banks and the Lenders shall
be required to delay compliance with any request by any regulatory authority to
disclose any such information so as to allow the Borrower to effect any such
action. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with said Act.

SECTION 9.14. No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (a) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Issuing

 

Credit Agreement



--------------------------------------------------------------------------------

 

- 66 -

Banks, the Swingline Lender, the Lenders and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agents, the Issuing Banks, the Swingline
Lender, the Lenders and the Joint Lead Arrangers, on the other hand, (b) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate, (c) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents, (d) the
Administrative Agent, the Issuing Banks, the Swingline Lender, the Lenders and
the Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person, (e) none of the Administrative
Agent, the Issuing Banks, the Swingline Lender, the Lenders and the Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and (f) the
Administrative Agent, the Issuing Banks, the Swingline Lender, the Lenders and
the Joint Lead Arrangers and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, the Issuing Banks, the
Swingline Lender, the Lenders and the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Issuing Banks, the Swingline
Lender, the Lenders and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.15 Payments Set Aside

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuing Bank or any Lender, or the Administrative
Agent, any Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

[Remainder of page left blank intentionally]

 

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

C. R. BARD, INC. By   /s/ Todd C. Schermerhorn   Name:   Todd C. Schermerhorn  
Title:   Senior Vice President and Chief Financial Officer By   /s/ Scott T.
Lowry   Name:   Scott T. Lowry   Title:   Vice President and Treasurer

U.S. Federal Tax Identification No. for the Borrower:

221454160

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By   /s/ James A. Knight   Name:   James A. Knight   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually and as Syndication Agent

By   /s/ David J. Bardwil   Name:   David J. Bardwil   Title:   Senior Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Monique Gasque   Name:   Monique
Gasque   Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By   /s/ Mark Walton   Name:   Mark Walton   Title:  
Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By   /s/ Vanessa A. Kurbatskiy   Name:   Vanessa A. Kurbatskiy
  Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By   /s/ Dean Sas   Name:   Dean Sas   Title:   Authorized
Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. By   /s/ Todd Antico   Name:   Todd Antico   Title:   Senior Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By   /s/ Brendan L. Walsh   Name:   Brendan L.
Walsh   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By   /s/ William McGinty   Name:   William
McGinty   Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By   /s/ John Cappellari   Name:   John Cappellari   Title:   Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By   /s/ Tadashi Kobayashi   Name:  
Tadashi Kobayashi   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By   /s/ Jennifer Hwang   Name:   Jennifer Hwang
  Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK By   /s/ Chris D. Wolfslayer   Name:   Chris D. Wolfslayer  
Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By   /s/ Christopher Mendelsohn   Name:  
Christopher Mendelsohn   Title:   Senior Vice President, Commercial Executive

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCA MONTE DEI PASCHI DI SIENA S.p.A. By   /s/ Renato Bassi   Name:   Renato
Bassi   Title:   Senior Vice President & General Manager     By   /s/ Brian R.
Landy   Name:   Brian R. Landy   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

Commitments

 

Name of Lender

  

Commitment ($)

JPMorgan Chase Bank, N.A.

   $82,500,000

Bank of America, N.A.

   $82,500,000

Wells Fargo Bank, National Association

   $45,000,000

Goldman Sachs Bank USA

   $45,000,000

Barclays Bank PLC

   $45,000,000

Royal Bank of Canada

   $45,000,000

TD Bank, N.A.

   $30,000,000

PNC Bank, National Association

   $30,000,000

The Royal Bank of Scotland PLC

   $30,000,000

SunTrust Bank

   $30,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $30,000,000

U.S. Bank National Association

   $30,000,000

Sovereign Bank, N.A.

   $25,000,000

HSBC Bank USA, National Association

   $25,000,000

Banca Monte dei Paschi di Siena S.p.A.

   $25,000,000

Total:

   $600,000,000

 

Schedule 1.01



--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

Litigation

Any matters described on the Borrower’s 2010 Annual Report on Form 10-K for the
fiscal year ended December 31, 2010 or on the Borrower’s Quarterly Reports on
Form 10-Q for the fiscal quarters ended March 31, 2011 and June 30, 2011.

 

Schedule 3.06(a)



--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

Environmental Matters

Any matters described on the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010 or on the Borrower’s Quarterly Reports on
Form 10-Q for the fiscal quarters ended March 31, 2011 and June 30, 2011.

 

Schedule 3.06(b)



--------------------------------------------------------------------------------

SCHEDULE 3.06(c)

Intellectual Property Matters

Any matters described on the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010 or on the Borrower’s Quarterly Reports on
Form 10-Q for the fiscal quarters ended March 31, 2011 and June 30, 2011.

 

Schedule 3.06(c)



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of [identify Lender]1] 3.    Borrower:    C. R.
Bard, Inc. 4.    Administrative Agent:   

JPMorgan Chase Bank, N.A., as the administrative agent under the

Credit Agreement

5.    Credit Agreement:   

Credit Agreement dated as of October 12, 2011 between C. R. Bard,

Inc., the Lenders parties thereto and JPMorgan Chase Bank, N.A., as

Administrative Agent

6.    Assigned Interest:      

 

1 

Select as applicable.

 

Assignment and Assumption



--------------------------------------------------------------------------------

 

- 2 -

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of Commitment/Loans

Assigned

   Percentage Assigned of
Commitment/Loans2  

$                    

  

$                    

     %   

$                    

  

$                    

     %   

$                    

  

$                    

     %   

Effective Date: _____ __, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:      

Name:

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:      

Name:

Title:

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption



--------------------------------------------------------------------------------

 

- 3 -

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By      

Name:

Title:

 

[Consented to:4

 

JPMORGAN CHASE BANK, N.A.,

    as an Issuing Bank and the Swingline Lender

By      

Name:

Title:

 

[NAME OF OTHER ISSUING BANK, IF ANY]

    as Issuing Bank

By      

Name:

Title:]]

 

[Consented to:

 

C. R. BARD, INC.

By      

Name:

Title:]

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of Section 9.04(b) of the Credit Agreement.

4 To be added only if the consent of the Issuing Banks and the Swingline Lender
is required by the terms of Section 9.04(b) of the Credit Agreement.

 

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the Credit Agreement or any other Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any Lender or any Issuing Bank, and (v) if it is a
Non-U.S. Lender, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Loan Documents are required
to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic transmission shall be effective as delivery of a
manually executed counterpart of

 

Assignment and Assumption



--------------------------------------------------------------------------------

 

- 2 -

this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B-1

[Form of Opinion of Special New Jersey Counsel to the Borrower]

October 12, 2011

To the Lenders party to the

Credit Agreement referred to below and

JPMorgan Chase Bank, N.A., as Administrative Agent

Sir or Madam:

We have acted as special counsel in the State of New Jersey (the “State”) to C.
R. Bard, Inc. (the “Borrower”) in connection with that certain Credit Agreement
dated as of October 12, 2011 by and among the Borrower, certain lenders named
therein and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit
Agreement”). For the purposes of rendering the opinions set forth herein, we
have examined the executed Credit Agreement and such certificates of public
officials, documents and records of the Borrower as we have deemed necessary as
a basis for the opinions expressed below.

In our examination of the documents referred to above, and in rendering the
opinions expressed below, we have assumed that:

(a) all documents submitted to us as originals are authentic and all documents
submitted to us as copies or drafts conform to the originals or final copies
thereof; and

(b) all natural persons signing the documents submitted to us had the requisite
legal capacity to do so, and all signatures of all parties on all documents
submitted to us are genuine.

We are qualified to practice law in the State and we do not purport to be
experts on, and do not express any opinion as to, any laws of any jurisdiction
other than the internal laws of the State. This opinion assumes, without
expression of opinion, that the laws of the State apply to all matters covered
hereby.

Based upon the foregoing and upon such investigation as we have deemed
necessary, and subject to the exceptions and qualifications hereinafter set
forth, we are of the opinion that:

1. The Borrower is a corporation which, based solely upon a Long Form Good
Standing With Charter Documents Certificate issued on September 26, 2011 by the
State of New Jersey, Department of Treasury, and a Short Form Good Standing
Certificate issued on October 12, 2011 by the State of New Jersey, Department of
Treasury, was duly incorporated and is validly existing and in good standing
under the laws of the State. The Borrower has all requisite power and authority
to carry on its business as now conducted.

2. The Borrower has the corporate power to enter into and perform its
obligations under the Credit Agreement.

3. The Borrower has duly authorized, by all necessary corporate action, its
execution and delivery of, and performance under, the Credit Agreement.

 

Opinion of Special New Jersey Counsel to the Borrower



--------------------------------------------------------------------------------

 

- 2 -

 

4. The Credit Agreement has been duly executed and delivered by the Borrower.

5. The execution and delivery of, and performance under, the Credit Agreement by
the Borrower (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority (as defined in
the Credit Agreement) in the State, and (ii) will not violate any applicable law
or regulation in the State or the charter, by-laws or other organizational
documents of the Borrower.

The foregoing expresses our legal opinions as to the matters set forth above
based upon our professional knowledge and judgment. This opinion letter should
not be construed as a guarantee that a court considering such matters will not
rule in a manner contrary to the opinions set forth above. No opinions are to be
implied or inferred beyond the opinions expressly stated herein.

We are not general counsel to the Borrower, and the Borrower is and has been
represented by other counsel in this matter and in different matters.
Consequently, we may not necessarily have knowledge of all relevant facts
concerning the Borrower in rendering this opinion letter.

We undertake no obligation to inform you of any matters, whether of law or of
fact, which may subsequently come to our attention or subsequently occur which
affect in any way the opinions expressed herein and our opinions expressed
herein are based upon our assumption that any court sitting in the State will
adhere to existing judicial precedents.

This opinion letter is being furnished pursuant to Section 4.01(b) of the Credit
Agreement, is furnished only to the addressees, their participants and permitted
assignees, and is solely for their benefit in connection with the above
transaction. This opinion letter may not be relied upon by any other person,
firm or corporation, or for any other purpose, without our prior written
consent.

Very truly yours,

 

Opinion of Special New Jersey Counsel to the Borrower



--------------------------------------------------------------------------------

EXHIBIT B-2

[Form of Opinion of Special New York Counsel to the Borrower]

October 12, 2011

To (a) each of the lending institutions

(the “Lenders”) listed on Schedule I hereto

which are parties on the date hereof to the Credit Agreement,

dated as of October 12, 2011 (the “Credit Agreement”),

among C. R. Bard, Inc. (the “Borrower”),

the Lenders party thereto and JPMorgan Chase Bank, N.A.,

as Administrative Agent (in such capacity, the “Administrative Agent”),

and (b) the Administrative Agent

Ladies and Gentlemen:

We have acted as counsel to the Borrower in connection with the preparation,
execution and delivery of the Credit Agreement. Unless otherwise indicated,
capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement. This opinion is furnished to you
pursuant to Section 4.01(b) of the Credit Agreement.

We have examined the Credit Agreement signed by the Borrower and by the
Administrative Agent and certain of the Lenders and the promissory notes signed
by the Borrower and delivered to certain Lenders on the date hereof (the
“Closing Date Notes”). In addition, we have examined and have relied as to
matters of fact upon, the documents delivered to you at the closing, and upon
originals, or duplicates or certified or conformed copies, of such corporate
records, agreements, documents and other instruments and such certificates or
comparable documents of public officials and of officers and representatives of
the Borrower, and have made such other investigations, as we have deemed
relevant and necessary in connection with the opinions hereinafter set forth. In
such examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as duplicates or certified or conformed copies and the authenticity of the
originals of such latter documents. In addition, we have relied as to certain
matters of fact upon the representations made in the Credit Agreement.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

1. The execution and delivery by the Borrower of the Credit Agreement and the
Closing Date Notes, its borrowings in accordance with the terms of the Credit
Agreement and performance of its payment obligations thereunder (a) will not
result in any violation of, assuming that proceeds of borrowings will be used in
accordance with the terms of the Credit Agreement, any federal or New York
statute or any rule or regulation issued pursuant to any New York or federal
statute or any order known to us issued by any court or governmental agency or
body and (b) will not breach or result in a default under or result in the
creation of any lien upon or security interest in the Borrower’s properties
pursuant to the terms of any indenture, agreement or instrument identified on
Schedule II attached to this letter.

2. No consent, approval, authorization, order, filing, registration or
qualification of or with any federal or New York governmental agency or body is
required for the execution and

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

 

- 2 -

 

delivery by the Borrower of the Credit Agreement or the Closing Date Notes, the
borrowings by the Borrower in accordance with the terms of the Credit Agreement
or the performance by the Borrower of its payment obligations under the Credit
Agreement or the Closing Date Notes.

3. Assuming that the Credit Agreement is a valid and legally binding obligation
of each of the parties thereto (other than the Borrower) and assuming that the
(a) the Borrower is validly existing and in good standing under the laws of New
Jersey and has duly authorized, executed and delivered the Credit Agreement and
each Closing Date Note in accordance with its certificate of incorporation and
by-laws, (b) execution, delivery and performance by the Borrower of the Credit
Agreement and each Closing Date Note do not violate the laws of New Jersey or
any other applicable laws (excepting the federal laws of the United States and
the laws of the State of New York) and (c) execution, delivery and performance
by the Borrower of the Credit Agreement and each Closing Date Note do not
constitute a breach of or default under any agreement or instrument which is
binding upon the Borrower (except that we do not make the foregoing assumption
with respect to the agreements and instruments that are the subject of opinion
paragraph 1 of this letter), the Credit Agreement and each Closing Date Note
constitutes the valid and legally binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

4. The Borrower is not an “investment company” within the meaning of and subject
to regulation under the Investment Company Act of 1940, as amended.

5. Assuming that the Borrower will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Credit Agreement by the Borrower and the making of the Loans under the
Credit Agreement will not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.

Our opinion in paragraph 3 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

We express no opinion with respect to:

(i) the effect of any provision of the Credit Agreement or any Closing Date
Notes that is intended to permit modification thereof only by means of an
agreement in writing signed by the parties thereto;

(ii) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

(iii) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(iv) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and

(v) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification,

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

 

- 3 -

contribution or exculpation in connection with willful, reckless or criminal
acts or gross negligence of the indemnified or exculpated Person or the Person
receiving contribution.

In connection with the provisions of the Credit Agreement whereby the Borrower
submits to the jurisdiction of the courts of the United States of America
located in the State and County of New York, we note the limitations of 28
U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Agreement that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR §510 a New York state court may have discretion to transfer the place of
trial, and under 28 U.S.C. § 1404(a) a United States district court has
discretion to transfer an action from one federal court to another.

With respect to matters of New Jersey law, we understand that you are relying on
the opinion of Drinker Biddle & Reath LLP dated the date hereof.

We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent, except that this opinion letter
may be furnished, but may not be relied upon, without our prior written consent
(i) in connection with any proceedings relating to the Credit Agreement or the
enforcement thereof, (ii) to accountants and counsel for any Lender or the
Administrative Agent, (iii) to bank and insurance company examiners and (iv) to
any person that purchases an interest in or participation in the Credit
Agreement.

Very truly yours,

SIMPSON THACHER & BARTLETT LLP

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

 

- 4 -

Schedule I

LENDERS

JPMorgan Chase Bank, N.A.

Bank of America, N.A.

Wells Fargo Bank, National Association

Goldman Sachs Bank USA

Barclays Bank PLC

Royal Bank of Canada

TD Bank, N.A.

PNC Bank, National Association

The Royal Bank of Scotland PLC

SunTrust Bank

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

U.S. Bank National Association

Sovereign Bank, N.A.

HSBC Bank USA, National Association

Banca Monte dei Paschi di Siena S.p.A.

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

 

- 5 -

Schedule II

AGREEMENTS AND INSTRUMENTS

Indenture, dated as of December 1, 1996 between C. R. Bard, Inc. and The Chase
Manhattan Bank, N.A., as Trustee

Indenture, dated as of December 20, 2010, between C. R. Bard, Inc. and Wells
Fargo Bank, National Association, as Trustee

First Supplemental Indenture, dated as of December 20, 2010, between C. R. Bard,
Inc. and Wells Fargo Bank, National Association, as Trustee

 

Opinion of Special New York Counsel to the Borrower



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Opinion of Special New York Counsel to JPMCB]

October 12, 2011

To the Lenders party to the Credit Agreement

referred to below and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to JPMorgan Chase Bank, N.A. (“JPMCB”)
in connection with the Credit Agreement (the “Credit Agreement”) dated as of
October 12, 2011, between C. R. Bard, Inc. (the “Borrower”), the lenders party
thereto and JPMCB, as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein. This opinion letter is being
delivered pursuant to Section 4.01(c) of the Credit Agreement.

In rendering the opinions expressed below, we have examined the Credit
Agreement. In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the authentic original documents of all documents submitted
to us as copies. When relevant facts were not independently established, we have
relied upon representations made in or pursuant to the Credit Agreement. We have
also assumed that the Credit Agreement has been duly authorized by, has been
duly executed and delivered by, and (except, to the extent set forth below, as
to the Borrower) constitutes legal, valid, binding and enforceable obligations
of, all of the parties thereto, that all signatories thereto have been duly
authorized and that all such parties are duly organized and validly existing and
have the power and authority (corporate or other) to execute, deliver and
perform the Credit Agreement.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws relating to
or affecting the rights of creditors generally and except as the enforceability
of the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of Section 9.03 of the Credit Agreement may be limited by
(i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.

 

Opinion of Special New York Counsel to JPMCB



--------------------------------------------------------------------------------

 

- 2 -

 

(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 2.15(d) of the Credit
Agreement, (iii) the fourth sentence of Section 9.04(c) of the Credit Agreement,
(iv) Section 9.08 of the Credit Agreement, (v) the first sentence of
Section 9.09(b) of the Credit Agreement, insofar as such sentence relates to the
subject matter-jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement or (vi) the waiver of inconvenient forum in Section 9.09(c) of the
Credit Agreement, with respect to proceedings in the United States District
Court for the Southern District of New York.

The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.

At the request of our client, this opinion letter is, pursuant to
Section 4.01(c) of the Credit Agreement, provided to you by us in our capacity
as special New York counsel to JPMCB and may not be relied upon by any person
for any purpose other than in connection with the transactions contemplated by
the Credit Agreement without, in each instance, our prior written consent.

Very truly yours,

WJM/MJB

 

Opinion of Special New York Counsel to JPMCB